DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Parrish et al. (US 2020/0217719) hereinafter known as Parrish, and further in view of Parrish et al. (US 2004/0200961) hereinafter known as Parrish II.
With regards to claim 1 and 9, Parrish discloses an ultra-small thermal imaging core, or micro core that include substrates for mounting optics and electronic connectors that are thermally matched to a imaging Focal Plane Array (FPA) (Abstract) and a method for correcting offset drift in a thermal imager including a focal plane array [0019], comprising:
an image capture component comprising a sensor array comprising a focal plane array of microbolometers ([0039][0040]; bolometer IR FPA) arranged on a read out integrated circuit (ROIC) [0040]; and
a processing component configured to communicate with the ROIC [0038][0055], wherein the processing component is configured to:
determine an ambient temperature calibration value associated with the ROIC [0076][0077][0079];
determine an ambient temperature calibration value for a sensor integration time associated with the ROIC [0066][0076][0077][0079]; and
determine an ambient temperature calibration mapping for an offset mapping associated with the ROIC [0093].
	Parrish does not specifically disclose determining an ambient temperature calibration value for a global external resistance associated with the ROIC.
	Parrish II discloses systems and methods for microbolometer focal plane arrays (Abstract). Parrish II teaches the calibration of external resistance wherein the external resistance or the value of the external resistor may be digitally selectable and/or may be a global resistor and may be on or off-chip (i.e., on or off the FPA or the ROIC). As an example, as each microbolometer in the array is sampled, the global external resistor is set to its calibrated value, determined during the calibration process, corresponding to that particular microbolometer, column, group, or array of microbolometers [0085].  
	It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Parrish with the teachings of Parrish II and gain a calibration process to determine calibrated values of global resistance associated with the ROIC. The motivation is to calibrate the entire microbolometer array over a desired temperature range.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Parrish, Parrish II, and further in view of Schmidt et al. (US 2015/0369730) hereinafter known as Schmidt.
With regards to claim 2 and 10, Parrish, in view of Parrish II, discloses the imaging system and method of claim 1 and 9, wherein the processing component is configured to:
apply one or more of the ambient temperature calibration value for the global external resistance (Parrish II [0085][0098]), the ambient temperature calibration value for the sensor integration time (Parrish; [0066][0076][0077][0079]), and the ambient temperature calibration mapping for the offset mapping to the ROIC (Parrish; [0093]); and
control the ROIC to capture one or more infrared images of a scene (Parrish; [0039]).
Modified Parrish does not specifically disclose controlling the ROIC to capture one or more infrared images of a scene including infrared radiation associated with a gas and a background portion of the scene.
	In the same endeavor, Schmidt discloses a thermal imaging camera [0020]. The reference teaches an ROIC [0035] of capturing one or more infrared images of a scene including infrared radiation [0034] associated with a gas [0072] and a background portion of the scene [0074].
In view of Schmidt, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify 

	With regards to claim 3 and 11, Parrish, in view of Parrish II, discloses the imaging system and method of claim 1 and 9, wherein the determining the ambient temperature calibration value for the global external resistance comprises:
controlling the image capture component to capture a series of infrared images of a calibration scene while varying the global external resistance according to a set of available global external resistance values (Parrish II; [0084][0085]; Fig. 12-13), where each infrared image includes at least a portion of a relatively hot black body radiator and a portion of a relatively cold black body radiator (Parrish; [0078]); and
selecting the ambient temperature calibration value (Parrish; [0079]) for the global external resistance (Parrish II; [0084][0085]; Fig. 12-13) based on a stability of pixel responses across an ambient temperature range, for each global external resistance value within the set of available global external resistance values; or
(Parrish; [0078][0079]).

With regards to claim 4, 12 and 14, Parrish, in view of Parrish II, discloses the imaging system and method of claim 1 and 9, wherein the determining the ambient temperature calibration value for the sensor integration time comprises:
controlling the image capture component to capture a series of infrared images of a calibration scene while varying the sensor integration time across a range of available integration times (Parrish; [0039][0066][0082]), where each infrared image includes at least a portion of a relatively hot black body radiator and a portion of a relatively cold black body radiator (Parrish; [0087][0088]); and
selecting the ambient temperature calibration value for the sensor integration time based on a stability of pixel responses across an ambient temperature range (Parrish; [0093]) and/or based on a desired pixel response associated with each black body radiator across the ambient temperature (Parrish; [0087][0088]).

With regards to claim 5, 13 and 15, Parrish, in view of Parrish II, discloses the imaging system and method of claim 1 and 9, wherein the determining the ambient temperature calibration mapping for the offset mapping comprises:
controlling the image capture component to capture a series of infrared images of a calibration scene while varying the global external resistance according to a set of available global external resistance values (Parrish II; [0084][0085]; Fig. 12-13), where each infrared image includes a single black body radiator (Parrish; [0087][0088]);
selecting a coarse offset mapping component of the offset mapping based, at least in part, on a stability of each pixel  response associated with the single black body radiator (Parrish; [0087][0088]), across an ambient temperature range applied to the imaging system, for each coarse offset value within a set of available coarse offset values (Parrish; [0093]); and
selecting a fine offset mapping component of the offset mapping based on a stability of each pixel response associated with the single black body radiator, (Parrish; [0093]).

With regards to claim 6 and 16, Parrish, in view of Parrish II, discloses the imaging system and method of claim 1 and 9, wherein the ROIC (Parrish II; Fig. 10) comprises, for each sensor in the sensor array:
an active microbolometer (Parrish II; Fig. 10a; 330) and a load microbolometer (Parrish II; Fig. 10a; 36) (Parrish II; [0061][0070]); and
a transistor (Parrish II; 26, 36) coupled between the active microbolometer (Parrish II; Fig. 10a; 330)  and the load microbolometer (Parrish II; Fig. 10a; 36)   and between the load microbolometer and an output node of the sensor (Parrish; 41);
wherein the processing component is configured to control the transistor to provide, at least in part, a coarse offset for the sensor (Parrish II; [0074] [0086]).

With regards to claim 7 and 17-18, Parrish, in view of Parrish II, discloses the imaging system and method of claim 1 and 9, wherein the ROIC comprises:
Parrish II; [0060][0061]); and
a variable resistor coupled between the active microbolometer and the load microbolometer and between the load microbolometer and an output node of the sensor (Parrish II; Fig. 10a; 36);
wherein the processing component is configured to control the variable resistor to provide (Parrish II; [0070][0086]), at least in part, a global external resistance for the ROIC (Parrish II; [0085]).

	With regards to claim 8 and 19, Parrish, in view of Parrish II, discloses the imaging system of claim 1 and 9, wherein the processing component is configured to:
for each sensor in the sensor array, apply a fine offset value of a fine offset mapping to an output signal of the sensor, wherein the fine offset value and/or the fine offset mapping are ambient temperature dependent. (Parrish II; [0087])(Parrish; [0093])

With regards to claim 20, Parrish, in view of Parrish II, discloses a system for performing the method of claim 9, the system comprising:
(Parrish; [0039]); and
a processing component configured to communicate with the ROIC and perform the method (Parrish; [0038][0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Durand et al. (US 2013/0218500)
Parrish et al. (US 2003/0160171)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884